Order of the Appellate Term entered February 7, 1968, unanimously reversed, on the law and the facts, and in the exercise of discretion, without costs or disbursements, and the verdict of the Civil Court reinstated. Considering the nature and extent of the injury sustained by the infant plaintiff, her pain and suffering, as well as the medical expense incurred, it cannot be said that the verdict returned bears no reasonable relationship to the loss suffered. It does not appear, moreover, that the verdict was the result of improper motive. In the circumstances it constituted an abuse of discretion to set aside the verdict. (Reich v. Evans, 7 A D 2d 765.) Concur—Stevens, P. J., Eager, Tilzer and McNally, JJ.